DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements filed 7/7/2020 and 3/15/2021 have been considered by the Examiner.
Claim Objections
The numbering of claim 1-19 and 21-23 is improper because claim 20 is missing. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-11 recite suppressing side longitudinal modes completely.
Because what constitutes a complete suppression is a subjective limitation, the meets and bounds of claims 9-11 do not have clear meaning.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heicht et al ( “100 kW peak power picosecond thulium-doped fiber amplifier system seeded by a gain-switched diode laser at 2 pm” ).
With respect to claim 1, Heicht et al disclose: A system[ taught by figure 1 ]comprising: a diode laser source comprising an optical fiber [ the description of figure 1 discloses an InGaAs/InP fiber-pigtailed discrete-mode laser diode ], the diode laser source being configured to generate an optical signal having a main mode and side longitudinal modes and to output the optical signal along an optical path [ the last paragraph of the first column of page 1616 teaches a single longitudinal mode operation at a central wavelength of 2007.7 nm with 45 dB sidemode suppression ratio]; an optical filter in the optical path, the optical filter being configured to receive at least part of the optical signal [ taught by the fiber Bragg grating (FGB) coupled to a circulator, as shown in figure 1 ], to output the main mode along the optical path [ the circulator outputs to the second pre-amp ], and to suppress the side longitudinal modes at least in part [ the second column of page 1616 teaches suppressing sidemodes by spectral filtering ]; and one or more optical amplifiers in the optical path after the optical filter [ taught by the second pre-amp ], the one or more optical amplifiers being configured to receive at least part of the main mode [ the second pre-amp receives the output of the filter via the circulator ], to amplify the at least part of main mode, and to output an amplified version of the at least part of main mode along the optical path [ the first column of page 1616 teaches that the TDF in the second pre-amp provides amplification to 100-600 mW average power ].
Claims 4 and 5 are taught by the top of the first column of page 1616.
Claims 6 and 7 are anticipated by the isolators shown in figure 1.
Claim 8 is anticipated by the fiber Bragg grating (FBR) connected to the circulator in figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heicht et al.
Claims 2 and 3 would have been obvious because the bottom of the first column of page 1616 of Heicht et al teaches that the laser diode can be operated in a CW mode.
Claims 9-11 would have been obvious because the circulator connected to the FBG, as shown by figure 1 of Heicht et al, transfers at least part of the signal to the FBG wherein the FBG suppresses side modes. 
Claims 12 would have been obvious because the 0.22 nm bandwidth of the FBG passes the wavelength corresponding to the single longitudinal mode (see figure 2(a)). 
Claims 13, 18 and 19 would have been obvious because figure 1 shows two circulators in series – one coupled to a tunable FBG and the other to a fixed FBG. 
Sidemode suppression (claim 19) is suggested to a skilled artisan by the second column of page 1616 of Heicht et al.
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heicht et al as applied to claim 12 above, and further in view of Ohtsuki (2005/0185683).
Claim 15 would have been obvious because paragraph [0090] of Ohtsuki teaches the know interchangeability of FBRs and thin film filters.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Heicht et al as applied to claim 12 above, and further in view of Popa et al (WO 2018206980).
Claim 17 would have been obvious because the bottom of the top paragraph of page 12 of Popa et al establishes that Lyot filters were known for the function of band pass filtering at the time of the present application.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Heicht et al as applied to claim 12 above, and further in view of Bouda et al (2003/0179790).
Claim 16 would have been obvious because paragraph [0051] of Bouda et al establishes that Fabry-Perot etalons were known to be used for the function of band pass filtering at the time of the present application.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Heicht et al as applied to claim 1 above, and further in view of LaChapelle et al (2021/0055390).
Figure 1 of LaChapelle et al teaches that is was known at the time of the present application to have used a source of picosecond pulses ( see paragraph [0042] ) in range determining Lidar systems.
As a result, claims 21-23 would have been obvious because they recite a known application of the pulse source disclosed by Heicht et al.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.

/MARK HELLNER/            Primary Examiner, Art Unit 3645